UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1750


AKIL RASHIDI BEY, Ex rel Aikdo Graves, Moorish American
Moslem National, in full life, All Rights Reserved, Without
Prejudice, Tscnocmoco Territory,

                Plaintiff – Appellant,

          v.

RICHMOND REDEVELOPMENT AND HOUSING AUTHORITY,

                Defendant – Appellee,

          and

WILLITTE C. WILLIAMS, in her official and personal
capacity; TAMMY L. GRUBB, in her official and personal
capacity; CALANDRA M. TROTTER, in her official and personal
capacity;   GENESIS  PROPERTIES,  in  their   official  and
personal capacity; JEFFERSON TOWNHOMES, in their official
and personal capacity; VANESSADIETERLY, in their official
and personal capacity; JOYWARFIELD, in their official and
personal capacity,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00464-HEH)


Submitted:   October 22, 2014               Decided:   October 24, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Akil Rashidi Bey, Appellant Pro Se. Steven George Popps, Brian
Emory Pumphrey, MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Akil Bey appeals the district court’s order dismissing

his complaint for failure to state a claim.                      On appeal, Bey

argues     that   the   district    judge   should    have    recused     himself,

pursuant to 28 U.S.C. § 455 (2012).            Because Bey never presented

a motion for recusal to the district court, we review his claim

under the plain error standard.              Fed. R. Civ. P. 52(b); see

United States v. Schreiber, 599 F.2d 534, 535-36 (3d Cir. 1979)

(holding that where § 455 recusal was not raised before trial

judge, the standard of review is plain error).                      Our review of

the record reflects no bias or conflicts of interest on the part

of   the   district     judge.     Accordingly,      we    affirm   the   district

court’s order.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this   court   and    argument   would    not   aid   the   decisional

process.

                                                                          AFFIRMED




                                        3